Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 1 of 14 PageID #:55




           EXHIBIT
              1
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 2 of 14 PageID #:56
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 3 of 14 PageID #:57
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 4 of 14 PageID #:58
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 5 of 14 PageID #:59




           EXHIBIT
              A
                                                                                                             IF PAYING BY CREDIT CARD, FILL OUT BELOW - CHECK CARD USING FOR PAYMENT
                               Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 6 of 14 PageID #:60
                                                                                                                     MASTERCARD             VISA
                      1700 Kiefer Drive, Suite 1                                                             CARD NUMBER                                       CVV2 CODE
                      Zion, IL 60099-5105
                                                                                                             SIGNATURE                                         EXP. DATE


                                                                                                                     STATEMENT DATE                   CURRENT AMOUNT DUE

                                                                                                                      07/05/2018                            $499.00
                                                                                                                     ACCOUNT NUMBER                     $ AMOUNT ENCLOSED

                                                                                                                    01-002788113
                                                                                                          Make Checks Payable and Remit to:
                             qqpssprpsqrqprrqrqrrrrqspqqqqppsppsprrqpsrrqqrsqsrssprspsqpssqspp
    ABCDEFGHIJKLMNOPABCDEF   MICHAEL P GILBERT
    ABCDEFGHIJKLMNOPABCDEF
                                                                                                             Armor Systems Corporation
    ABCDEFGHIJKLMNOPABCDEF
    ABCDEFGHIJKLMNOPABCDEF   614 ABERDEEN RD
    ABCDEFGHIJKLMNOPABCDEF                                                                                   1700 Kiefer Drive, Suite 1
    ABCDEFGHIJKLMNOPABCDEF   CARY, IL 60013-2512
       0 1 2 3 4 5 6 7 8 9                                                                                   Zion, IL 60099-5105
                                                                                                             S600995105005S
☐ Please check box if above address is incorrect
    and indicate change(s) on reverse side.                              ◄ DETACH UPPER PORTION AND RETURN WITH PAYMENT ►



   Creditor:           COLLEGE OF LAKE COUNTY
   Creditor Account #: 1005698
   You Owe:            $499.00
                                         YOUR REPLY IS REQUESTED
   To determine future processing of your account(s), please tell us how you intend to resolve this debt(s).
   Check one and return this form to us.
   ( ) I intend to pay in full (See payment alternatives)
   ( ) I would like a payment plan if I qualify (Call Armor now)

                                     Creditor Name(s)                                                                            Amount
                                     VILLAGE OF ROUND LAKE PARK POLICE DEPT                                                       250.00
                                     COLLEGE OF LAKE COUNTY                                                                       249.00
                                     Total Balance Owing                                                                         $499.00




                                                                                 PAYMENT ALTERNATIVES
   1.          Money Order or Check (Return in enclosed envelope)
   2.          Pay online at pay.armorsys.com
   3.          Visa or MasterCard (Fill in information above and return)
   4.          Automated- Pay by phone (Call (800) 786-1895)
   Please call #32 MARIA SANCHEZ at (800) 786-1895.
                                                                                                 NOTICE
   This is an attempt to collect a debt. Any information obtained will be used for that purpose. This notice is from a collection
   agency.




                                  Armor Systems Corporation · 1700 Kiefer Drive, Suite 1 · Zion, IL 60099 · FAX (847) 731-2233                                                  10
               Case: 1:18-cv-05170
               FOR CHANGE          Document
                           OF ADDRESS,         #: 24-1
                                       MISSPELLINGS OR Filed:
                                                       OTHER04/04/19  Page 7PRINT
                                                              ERRORS, PLEASE of 14CORRECTIONS.
                                                                                   PageID #:61
      Name                                                                          Phone #
                                                                                    (     )
     Address                                        City                  State     Zip Code




10103_121013
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 8 of 14 PageID #:62




           EXHIBIT
              B
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 9 of 14 PageID #:63
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 10 of 14 PageID #:64
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 11 of 14 PageID #:65
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 12 of 14 PageID #:66
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 13 of 14 PageID #:67
Case: 1:18-cv-05170 Document #: 24-1 Filed: 04/04/19 Page 14 of 14 PageID #:68
